Citation Nr: 9912284	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-10 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
an injury to the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

The issue on appeal stems from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal was previously Remanded by the Board in June 1998.  
The case has been forwarded to the Board for appellate 
consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends, in essence, that a compensable 
evaluation should be assigned to the service-connected 
residuals of an injury to the left mandible.  He stated that 
he experiences pain and popping when he opens his jaw.  
Therefore, he believes that a compensable evaluation is 
warranted.

The veteran was last examined by VA in June 1997.  However, 
the residuals of the left mandible injury were not examined.  

When this case was remanded by the Board in June 1998 to the 
RO for an appropriate examination with respect to the 
veteran's claim, there was indication by the RO that the 
veteran failed to report for the scheduled examination on 
February 9, 1999.  Consequently, the case was returned to the 
Board for appellate consideration.

While this case was at the Board the RO submitted written 
notification showing it was recently learned that the veteran 
had moved to Alabama during the period of the scheduled VA 
examination and he had never received notice to report for a 
VA examination.  The RO requested that his case be returned 
so that it may be transferred to the Alabama RO.  He would 
then be scheduled for an examination in connection with his 
claim.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997). This includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should afford the veteran a VA 
dental examination in order to fully 
evaluate the current nature and degree of 
severity of the service-connected left 
mandible injury residuals.  The degree of 
impairment of motion and the relative 
loss of masticatory function should be 
described.  All indicated special studies 
deemed necessary should be accomplished.  
Any opinions expressed as to the extent 
of severity of the left mandible must be 
accompanied by a complete rationale.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
In particular, the RO should review the 
examination report and required opinion 
to enure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 1 Vet. App. 
268 (1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for the 
residuals of an injury to the left 
mandible with consideration of the 
application of Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


